Miller, J.,
delivered the opinion of the Court.
After a careful consideration of the question arising on this appeal, a majority of the Court are of opinion a cause cannot be removed for trial, after a judgment by default has been rendered therein, and for the reasons stated by the learned Judge of the Superior Court, in his opinion contained in the record, and accompanying the order *380appealed from. That order is therefore affirmed, and the cause remanded to the Superior Court, that it may he carried into effect.
(Decided 9th February, 1875.)

Order affirmed, and cause remanded.

Alvjsy, J., dissented.